DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 03/03/2021, with respect to the amended limitations in claims 1 and 7 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Richardson et al. (US 20180348718 A1). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-7  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richardson et al. (US 20180348718 A1).
Regarding claims 1 and 7, Richardson discloses an imaging apparatus (figs. 1 and 2) configured to be disposed within a building (106 of fig. 1 and 206 of fig. 2) and wirelessly transmit a captured image to a plurality of electronic devices (202(1)-202(4) and 204(1)-204(3) of fig. 2, 110 of fig. 1, the camera 110 captures a moving image and transmits the captured image to the controller 102 of fig. 1, [0029] the smart home 100 as described in U.S. application Ser. No. 14/614,914, which are hereby incorporated by reference in their entirety for all purposes ), the imaging apparatus comprising: 
a camera (204(1)-204(3) of fig. 2, see 110 of fig. 1, [0088] a security camera, 934 of fig. 9, [0116]); 
a receiver (208 of fig. 2) configured to receive information from each of the plurality of electronic devices (202(1)-202(4) of fig. 2), the information regarding a distance with respect to the building ([0061] A "geofence" can be defined relative to the location of local environment 206, e.g., within half a mile, within 100 feet, etc. Controllers 202 (or other user devices) that have the ability to determine their location (e.g., using Global Positioning Service (GPS) receivers or the like) can detect when they enter or leave the geo-fence, 330 of figs. 3A-3E), and 
a controller (210 of fig. 2, fig. 7, 202 of fig. 1, the user controllers communicate with coordinator to control the accessories) configured to: 
set a first operation mode in which the camera starts capturing in response to an object moving (1000(1)-1000(4) of fig. 10, setting the camera operation in time and date and taking appropriate actions. The camera is beginning recording the video when the motion detection is activated at a certain time and date and user(s) location), and a second operation mode in which 
determine whether or not an amount of time has elapsed from registration of an electronic device of the plurality of electronic devices with the imaging apparatus ([0088] a device profile may indicate how the accessory responds to particular events, including geo-fence crossings and/or time/date settings,720 of fig. 7, 1000(2) of fig. 10, setting time and date) ; 
determine whether or not the electronic device is away from the building by at least a distance during the amount of time based on the information received from the electronic device ([0084] In another example, a user can be defaulted to "away" if no geo-triggers or any interaction with any accessories (e.g., sound system, television, smart lights, etc.) are detected for a period of time (e.g., 1 week) based on the time and date settings in figure 10); 
switch between the first operation mode and the second operation mode (fig. 10, the user can set up to switch the camera from first mode to second mode, [0088] a device profile may indicate how the accessory responds to particular events, including geo-fence crossings and/or time/date settings, what action the accessory device will perform in response to the event (e.g., toggle between locking and unlocking doors, begin recording on a security camera, change a temperature setting based on a time of day or the presence state of the home, etc.) ) wherein, 
in a case where the amount of time has elapsed and the electronic device is not away from the building by at least the distance during the amount of time (610 of fig. 6, every user is home, no one is crossing the geo-fence, [0084] For example, if user 1 interfaces with a smart-enabled television (e.g., a television that can be monitored and controlled by coordinator 210), then it can be inferred that user 1 is probably home despite the fact that the geo-fence was not 
the controller excludes the information received from the electronic device from being used to determine whether to switch between the first operation mode and the second operation mode (610 of fig. 6, every user is home, presence value is 0, [0084] the geofence is not triggered so the controller, 210 of fig. 2,  does not use the geofence information, the controller uses the information of the user controller, 202 of fig. 2, when interacts with television. [0084] For example, if user 1 interfaces with a smart-enabled television (e.g., a television that can be monitored and controlled by coordinator 210), then it can be inferred that user 1 is probably home despite the fact that the geo-fence was not recently triggered by user 1, this disclosure is applicable to every user who is home, 206 of fig. 3A, and within the geofence, 330 of fig. 3A, at the period of time, 1 week ), and 
switches between the first operation mode and the second operation mode without using the information received from the electronic device (610 of fig. 5, when every user is hame, the permitted user can setup the accessories, 204(1)-204(3) of fig. 1, 108, 110, and 112 of fig. 1, turn on and turn off at the set time and date without using any geofence information as suggested in [0084] if user 1 interfaces with a smart-enabled television (e.g., a television that can be monitored and controlled by coordinator 210), then it can be inferred that user 1 is probably home despite the fact that the geo-fence was not recently triggered by user 1),  
in a case where the electronic device is away from the building during the amount of time ([0052] When the presence state indicates that all users are "away," then the operational state change of accessory 204(1) may proceed (e.g., turn the lights off), 750-780 of fig. 7, detecting the boundary crossing signal) , 

  Regarding claim 2, Richardson further teaches the imaging apparatus according to claim 1, wherein, the controller determines whether or not each of the plurality of electronic devices is away from the building by at least the distance based on the information received from each of plurality of electronic devices ([0052] When the presence state indicates that all users are "away," then the operational state change of accessory 204(1) may proceed (e.g., turn the lights off). , operates in the first operation mode
in a case where the controller determines that all of the plurality of electronic devices are away from the building by least the distance, and operates in the second operation mode in a case where the controller determines that even one of the plurality of electronic devices is not away from the building by at least the distance (610 of fig. 6, and the process of figure 7; [0071] In another example, an action set can be defined as: "when a boundary crossing signal from geo-fence indicates that a mobile device is leaving the present location, check to see if the presence state indicates that no one else is home; if no one else is home (no mobile devices are detected in the home) then turn off all lights and turn on the security system to " away" mode. One of ordinary skill in the art would understand the many variations, modifications, and alternative embodiments thereof).

Regarding claim 4, Richardson further teaches the imaging apparatus according to claim 2, wherein the controller has a third mode in which the camera starts capturing in response to an objectre moving during a designated period designated by any of the plurality of electronic devices, even while the controller operates in the second operation mode (fig. 10, the user set the camera to record at certain time and date during all user is home).  
Regarding claim 5, Richardson further teaches the imaging apparatus according to claim 2, wherein, in the first operation mode, the controller transmits a moving image of the camera to the plurality of electronic devices in response to a request from any of the plurality of electronic devices (110 of fig. 1, fig. 9, camera captures the moving object and transmit the captured image to the controller, 102 of fig.1 , fig. 8, [0089] security video may be available to a resident landlord and tenant, but the landlord may have additional access to stored video archives).  
Regarding claim 6, Richardson further teaches the imaging apparatus according to claim 1, wherein the controller physically disables the camera from capturing, in response to switching to the second operation mode (210 of fig. 2, turn off the security system includes the camera 110; [0071] when a boundary crossing signal from geo-fence indicates that a mobile device is leaving the present location, check to see if the presence state indicates that no one else is home; if no one else is home (no mobile devices are detected in the home) then turn off all lights and turn on the security system to " away" mode). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TUNG T. VO
Primary Examiner
Art Unit 2425


/TUNG T VO/Primary Examiner, Art Unit 2425